Citation Nr: 1023019	
Decision Date: 06/21/10    Archive Date: 07/01/10

DOCKET NO.  04-21 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York




THE ISSUES

1.  Entitlement to service connection for claimed left knee 
and leg disorders.   

2.  Entitlement to service connection for claimed right knee 
and leg disorders.  

3.  Entitlement to service connection for a claimed 
innocently acquired psychiatric disorder to include major 
depression, bipolar disorder, and posttraumatic stress 
disorder (PTSD).  




REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 



INTRODUCTION

The Veteran had active service from September 1977 to July 
1981.    

This case initially came before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions dated in 
September 2002 and September 2004 of the RO.  

In June 2007, the Board remanded the case for additional 
development of the record.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the Veteran if further action is required.  



REMAND

In a May 2004 VA Form 9, the Veteran requested a hearing with 
the Board at a local VA office.  A hearing was scheduled for 
March 2006.  

In March 2006, the Veteran requested that the hearing be 
rescheduled and the Veteran's motion for a new hearing was 
granted.  

In the June 2007 remand, the RO was directed to contact the 
Veteran and determine if a hearing should be rescheduled.  
The RO did not contact the Veteran regarding the rescheduling 
of a hearing. 

It is a basic principle of veterans' law that the Board shall 
decide an appeal only after affording the claimant an 
opportunity for a hearing.  38 U.S.C.A. § 7104 (West 2002).  
Pursuant to 38 C.F.R. § 20.700 (2009), a hearing on appeal 
before the Board will be granted if a claimant expresses a 
desire to appear in person.  

The U. S. Court of Appeals for Veterans Claims (Court) has 
held that a remand by the Board confers on the veteran or 
other claimant, as a matter of law, the right to compliance 
with the remand order, and it imposes on VA a concomitant 
duty to ensure compliance with the terms of the remand.  
Stegall v. West, 11 Vet. App. 268 (1998).  As such, the Board 
cannot properly adjudicate the Veteran's claim without 
clarification of the Veteran's hearing request as directed in 
the June 2007 remand.   

A review of the record shows that the Veteran was treated for 
a psychiatric disorder and foot disorders at a VA medical 
facility.  VA has a duty to obtain these records.  
38 U.S.C.A. § 5103A(b)(1).  VA should obtain the Veteran's 
treatment records dated from November 2007. 

The record shows that the Veteran is receiving Social 
Security Administration benefits.  See the VA treatment 
records dated in December 2002 and August 2004.  It does not 
appear that any Social Security Administration (SSA) records 
have been obtained.  VA is obligated to make an attempt to 
obtain such records.  See Murincsak v. Derwinski, 2 Vet. App. 
363 (1992). 

Regarding service connection for the claimed foot 
disabilities, the Veteran was afforded a VA examination in 
June 2009.  The examination report notes that the examiner 
did not have access to the Veteran's claims folder in 
connection with the examination.  

VA is required to conduct an accurate and descriptive medical 
examination based on the complete medical record. 38 C.F.R. 
§§ 4.1, 4.2 (2009); Green v. Derwinski, 1 Vet. App. 121, 124 
(1991) (VA's duty to assist includes "the conduct of a 
thorough and contemporaneous medical examination, one which 
takes into account the records of prior medical treatment, so 
that the evaluation of the claimed disability will be a fully 
informed one"). 

Accordingly, the RO should provide the Veteran's claim folder 
to the examiner who conducted the June 2009 VA foot 
examination or a suitable replacement and the examiner should 
review the claims folder, and prepare an addendum opinion as 
to whether the claimed foot disabilities are related to 
disease or injury in service.   

The Veteran contends that he has PTSD due to a traumatic 
event while in service.  He contends that in March 1978, 
while serving in Bamberg, Germany, he saw another solider 
injured when a truck rolled onto the soldier's legs.  He also 
reported that he worked as a radar operator, there were many 
alerts, and he was given live ammunition.  The Veteran 
asserts that these events caused PTSD.  Given the specific 
information for the first stressor event, the RO should 
attempt to verify this stressor.  

The VA examination in June 2009 shows a diagnosis of PTSD.  
The Board finds that the Veteran should be afforded an 
additional VA examination to determine whether he currently 
has PTSD due to verified events.  

The examiner should also comment on the sufficiency of any 
verified stressor event and whether the stressor event meets 
the requirements of the DSM-IV.  The provisions of 38 
U.S.C.A. § 5103A(d) (West 2002) require that VA provide a 
medical examination or obtain a medical opinion when such is 
necessary to make a decision on the claim.  

The Veteran also contends that he has major depression and 
bipolar disorder that are related to his period in service.  
The June 2009 VA examination report shows diagnoses of PTSD 
and polysubstance abuse.  In a January 2010 addendum, the VA 
psychologist stated that the Veteran's current psychological 
disability (bipolar disorder, manic) is related to "personal 
problems or treatment of his alcohol condition at the time of 
his active duty."  

The Board finds that additional clarification is necessary 
regarding the etiology of the current psychiatric disorder.  
It is unclear what the examiner is referring to when he noted 
"personal problems."  

The record documents that the Veteran had a chaotic and 
abusive childhood and has had a long history of polysubstance 
abuse.  The Board finds that additional medical opinion is 
necessary and the examiner should comment on the Veteran's 
childhood and long history of poly-substance abuse when 
determining the etiology of the current psychiatric disorder.  

The examiner should also clarify whether the Veteran 
currently has bipolar disorder versus drug induced mood 
disorder.  Therefore, additional VA examination is necessary.  
38 U.S.C.A. § 5103A(d).

Accordingly, the case is REMANDED for the following action:

1.  Clarify the Veteran's recent request 
for a hearing with the Board and, if 
indicated, schedule him for an 
appropriate hearing at the earliest 
possible date.  38 U.S.C.A. § 7107 (West 
2002).  A copy of the notice to the 
Veteran of the scheduling of the hearing 
should be placed in the record, keeping 
in mind the 30-day advance notice 
requirement specified at 38 C.F.R. 
§ 19.76 (2009).  

2.  Obtain copies of all records of the 
Veteran's treatment for psychiatric and 
foot disorders by VA since November 2007.    

3.  Take all indicated action to obtain 
copies of records referable to the 
Veteran's claim for SSA disability 
benefits, as well as copies of the 
medical records considered in conjunction 
with that determination.  

4.  Ask the physician who conducted the 
June 2009 VA foot examination (or if he 
is no longer available, a suitable 
replacement) to prepare an addendum to 
the VA medical opinion that addresses 
whether it is at least as likely as not 
(50 percent probability or more) that the 
Veteran's claimed foot disabilities first 
manifested during the Veteran's period of 
service or are medically related to 
disease or injury in service.  The 
Veteran's VA claims folder must be made 
available to the examiner for review in 
connection with the preparation of the 
medical opinion and addendum.  The 
examiner should provide a rationale for 
the opinion.

5.  Based on information provided by the 
Veteran, the RO should prepare of a 
summary of the Veteran's claimed stressor 
event(s) and take all indicated action to 
attempt to verify any claimed event.  

6.  Thereafter, the Veteran should be 
afforded a VA psychiatric examination to 
determine the nature and likely etiology 
of the current psychiatric disorders.  
The claims folder must be made available 
to and reviewed by the examiner.  

All indicated studies, tests and 
evaluations deemed necessary should be 
performed.  The examiner should report 
all current diagnoses.  The examiner 
should clarify whether the Veteran 
currently has bipolar disorder versus 
drug induced mood disorder.  

A diagnosis of PTSD under DSM IV criteria 
should be made or definitively ruled out.  
If PTSD is diagnosed, the examiner must 
identify the independently verifiable in-
service stressor(s) supporting the 
diagnosis and comment on whether the 
stressor event meets the criteria of DSM-
IV.  If PTSD is not diagnosed, the 
examiner should explain why the diagnosis 
was not made.  

Regarding the etiologies of any other 
current psychiatric disorders, the 
examiner should provide a medical opinion 
as to whether the current disorders were 
caused by or are the result of poly 
substance abuse.  The examiner should 
comment on the January 2010 medical 
opinion and provide clarification as to 
the meaning of the Veteran's 'personal 
problems."  The examiner should also 
comment on the Veteran's childhood and 
long history of poly-substance abuse when 
determining the etiology of the current 
psychiatric disorder.  The examiner 
should provide a complete rationale for 
each opinion rendered.  

7.  Thereafter, following completion of 
all indicated development to the extent 
possible, readjudicate the issues 
remaining on appeal in light of all the 
evidence of record.  If any benefit 
sought on appeal remains denied, the 
Veteran and his representative should be 
furnished with a Supplemental Statement 
of the Case.  They should then be 
afforded an applicable time to respond 
thereto.  
Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


